


Exhibit 10.15

 

Sublease

 

By and Between

 

FibroGen Inc.

 

And

 

Silver Creek

 

--------------------------------------------------------------------------------


 

Table of Contents

 

1.

BACKGROUND

1

 

 

 

2.

SUBLEASE

1

 

 

 

3.

TERM AND TERMINATION

2

 

 

 

4.

RENT AND OTHER AMOUNTS

3

 

 

 

5.

SERVICES

3

 

 

 

6.

TAXES

4

 

 

 

7.

SECURITY DEPOSIT

5

 

 

 

8.

WARRANTY

5

 

 

 

9.

USE

6

 

 

 

10.

CONFIDENTIALITY

7

 

 

 

11.

CONDITION OF SUBLEASED PREMISES; SURRENDER

7

 

 

 

12.

SUBORDINATION

8

 

 

 

13.

INDEMNIFICATION

9

 

 

 

14.

INSURANCE

9

 

 

 

15.

MASTER LEASE

11

 

 

 

16.

ALTERATIONS AND REPAIRS

13

 

 

 

17.

ASSIGNMENT AND FURTHER SUBLETTING

13

 

 

 

18.

BROKERS

13

 

 

 

19.

SIGNS

13

 

 

 

20.

NOTICE

13

 

 

 

21.

SEVERABILITY

14

 

 

 

22.

ENTIRE AGREEMENT

14

 

 

 

23.

WAIVER

14

 

 

 

24.

HOLDING OVER

15

 

--------------------------------------------------------------------------------


 

25.

BINDING EFFECT; CHOICE OF LAW

15

 

 

 

26.

FIBROGEN ACCESS

15

 

 

 

27.

SECURITY

15

 

 

 

28.

NON-SOLICITATION

16

 

 

 

EXHIBIT A – SERVICES AND OTHER PROVISIONS

17

 

 

 

EXHIBIT B – HMIS

19

 

 

 

EXHIBIT C – THE INJURY AND ILLNESS PREVENTION PROGRAM

20

 

 

 

EXHIBIT D – MASTER LEASE (REDACTED)

21

 

--------------------------------------------------------------------------------

 

SUBLEASE

 

This SUBLEASE (“Sublease”) is effective as of August 6, 2010 (“Effective Date”),
by and between FibroGen, Inc., a Delaware Corporation (“FibroGen”), and Silver
Creek (“Subtenant”).

 

1.             BACKGROUND

 

1.1          Under a lease dated September 22, 2006 (“Master Lease”) by and
between X-4 Dolphin LLC, on behalf of Shorenstein Properties, LLC (“Master
Lessor”) and FibroGen, a redacted copy of which is attached hereto and
incorporated herein as Exhibit D, Master Lessor has Subleased to FibroGen a
building located at 409 Illinois Street, San Francisco, California containing
approximately 234,000 rentable square feet (“409 Building”) for a period
commencing upon the completion of the Building, as defined in the Master Lease,
and expiring on the fifteen (15) year anniversary thereof.

 

1.2          Subtenant wishes to sublease from FibroGen and FibroGen wishes to
sublet to Subtenant certain office and laboratory space located in the 409
Building (the Subleased Premises) as defined in Paragraph 2.1 below.

 

1.3          Subtenant wishes to acquire services associated with the use of the
Subleased Premises, and FibroGen is willing to provide such services as
specified herein.

 

THE PARTIES AGREE AS FOLLOWS:

 

2.             SUBLEASE

 

2.1          Conditioned upon receipt of Master Lessor’s written consent,
FibroGen hereby subleases to Subtenant and Subtenant hereby takes from FibroGen
certain real property as described below (the “Subleased Premises”) comprising
approximately a total grossed-up footprint equaling Seven Hundred and Fifty-six
(756) square feet as follows:

 

a)            In the laboratory area #5115; office area #5202 and open area
#5221.

 

b)            The Sublease Premises may be increased upon the mutual agreement
of the parties hereto in the form of a signed amendment to this Sublease. 
However, it is expressly understood that neither party hereto is obligated to
enter into such an amendment.

 

2.2          Subtenant shall also have the non-exclusive right to use, in common
with other Subtenants in the Building, any and all of the following areas which
may be appurtenant to the Premises: common entrances, lobbies, elevators,
stairways, corridors, and access

 

 

1

--------------------------------------------------------------------------------


 

ways, public restrooms, FibroGen Gym (subject to payment as specified in
Exhibit A), Cafe, and common walkways and sidewalks necessary for access to the
Premises.

 

3.             TERM AND TERMINATION

 

3.1          The term (“Term”) of this Sublease will commence on September 1,
2010 (“Sublease Commencement Date”).

 

3.2          This Sublease will expire on:

 

a)            September 1, 2011 (“Expiration Date”), unless Subtenant requests
for an extension to the Sublease for another six (6) months in writing to
FibroGen no later than thirty (30) days in advance of the Expiration Date.

 

3.3          It is expressly understood, notwithstanding the terms stated above,
that either party hereto may terminate this Sublease for cause pursuant to
Paragraphs 9.6 and 15.2 of this Sublease.

 

3.4          Either party hereto may terminate this Sublease at any time by
giving sixty (60) days’ written notice to the other.

 

3.5          Notwithstanding any terms contained herein, it is Subtenant’s sole
responsibility to place the Premises in the surrender condition required by
FibroGen and Master Lessor not later than the Expiration Date, including, but
not limited to, covering all costs of decertification and decommissioning (if
required).

 

3.6          On the Sublease Commencement Date, FibroGen shall deliver
possession of the Premises to Subtenant in the condition required by Paragraph
11.2.  No rent shall accrue under this Sublease, nor shall Subtenant have any
obligation to perform the covenants or observe the conditions herein contained
until the Premises have been so delivered.  If FibroGen’s ability to deliver
possession by the date as set forth in this provision is delayed as a result of
any of the following causes, the date for delivery shall be postponed without
penalty to FibroGen for a period of time equivalent to the period caused by such
delay:

 

a)                                     acts of Subtenant, its agents, or
employees;

 

b)                                     acts of God which FibroGen could not
reasonably have foreseen or guarded against;

 

c)                                      any strikes, boycotts or like
obstructive actions by employees or labor organizations and which are beyond the
control of FibroGen and which cannot be reasonably overcome; or

 

d)                                     restrictive regulations by a governmental
agency.

 

2

--------------------------------------------------------------------------------


 

4.             RENT AND OTHER AMOUNTS.

 

4.1          Subtenant shall pay a monthly rent (“Rent”) to FibroGen for the
Subleased Premises according to the following schedule:

 

Months

 

Rent/Sq.Ft./Mo.

 

Total Sq. Ft.

 

Amount/Mo.

 

September 2010 – Expiration Date

 

$

6.80

 

756

 

$

5,174.80

 

 

Rent shall cover the following expenses:

 

a)            Operating expenses comprising property tax and insurance, normal
utility charges, exterior building maintenance, maintenance of mechanical
systems that are currently in place, normal recurring building maintenance,
janitorial service according to FibroGen’s generally accepted office and
laboratory cleaning standards, normal office and laboratory waste removal, a
pro-rata share (based on the area actually subleased by Subtenant at the time of
the emergency) of the emergency electrical backup generation services available
to the 409 Building, and security systems (including issuance of up to 5
security entrance cards).

 

b)            Those services specified in Paragraph 5.1 below.

 

4.2          All Rent shall be payable without deduction or offset in advance on
the first day of each month during the Term provided however, the first month’s
Rent for the Subleased Premises will be paid to FibroGen no later than seven
(7) days prior to the Sublease Commencement Date.  Rent for any period during
the term hereof which is for less than one month shall be a pro rata portion of
the monthly installment.  Rent shall be payable to FibroGen at the address
stated herein or at such other address as FibroGen may from time to time
designate in writing.

 

4.3          Except as expressly herein provided, any amount due FibroGen but
not paid when due shall bear interest at the lesser of ten percent (10%) per
annum or the maximum rate then allowable by law from the date due.  Payment of
such interest shall not excuse or cure any default by Subtenant under this
Sublease, provided, however, that interest shall not be payable on late charges
incurred by Subtenant nor on any amounts upon which late charges are paid by
Subtenant.

 

5.             SERVICES

 

5.1          Included lab services are limited to the systems that are in place
on the Sublease Commencement Date to supply de-ionized water (DI) water, house
vacuum, and compressed air.  It is expressly understood that no gases (other
than compressed air) will be supplied to the Subleased Premises by FibroGen. 
However, FibroGen will (at no cost to Subtenant) install wall mounts to secure
laboratory gas cylinders in the Subleased Premises subject to the restrictions
contained in Paragraph 9.5.  FibroGen represents that

 

3

--------------------------------------------------------------------------------


 

the DI water, house vacuum and compressed air are, and shall be, maintained by
FibroGen in good working order.

 

a)            Normal business hours for services provided by FibroGen employees
or agents (such as receptionist, loading, and unloading) shall be from 8 am to 5
pm, Monday through Friday, FibroGen holidays and other infrequent dates and
times reasonably designated by FibroGen excepted.  No such services shall be
available during nights, weekends, and FibroGen holidays.

 

5.2          Services and utilities not specified in Paragraph 5.1 above, shall
be furnished and the cost borne as outlined in Exhibit A.  If any such services
are not separately metered to Subtenant, Subtenant shall pay a reasonable
proportion to be determined by FibroGen of all charges jointly metered with
other premises.  In the event of failure by FibroGen to furnish, in a
satisfactory manner, any of the services and utilities to the Premises for which
FibroGen is responsible, Subtenant may furnish the same if FibroGen has not
undertaken to correct such failure within five (5) days after written notice,
and, in addition to any other remedy Subtenant may have, may deduct the amount
thereof, including Subtenant’s service costs, from rent or other remuneration
due FibroGen hereunder.

 

5.3          Charges for all services provided hereunder shall be invoiced on
the fifteenth (15th) day of each month immediately following the provision of
the service and shall be due and payable along with the next rent payment due
after receipt of the invoice for such services.

 

5.4          Exhibit A may be amended in a signed writing to include new service
or remove existing services as mutually acceptable to the parties hereto.

 

6.             TAXES

 

6.1          FibroGen specifically calls to Subtenant’s attention the fact that
this Sublease may create a possessory interest subject to property taxation, and
Subtenant may be subject to property tax levied on such interest.  Subtenant
alone shall pay such tax.  If the right is given to pay any of the taxes,
assessments or other impositions which Subtenant is herein obligated to pay
either in one sum or in installments, Subtenant may elect either mode of
payment.

 

6.2          Subtenant shall pay prior to delinquency all taxes assessed against
and levied upon trade fixtures, furnishings, equipment and all other personal
property of Subtenant contained in the Premises or elsewhere.  Subtenant shall
cause said trade fixtures, furnishings, equipment and all other personal
property to be assessed and billed separately from the real property of
FibroGen.

 

4

--------------------------------------------------------------------------------


 

7.             SECURITY DEPOSIT

 

7.1          On or before the date of final signature by both parties hereto,
Subtenant shall deposit with FibroGen a sum equal to one hundred percent (100%)
of the first month’s Rent; and on or before the Sublease Commencement Date,
Subtenant shall deposit with FibroGen an additional sum equal to two hundred
percent (200%) of the first month’s Rent both sums as security for the full and
faithful performance of each provision of this Sublease.

 

7.2          Subtenant shall provide a properly completed, signed and dated IRS
Form W-9 or Form W-8BEN (as applicable, the “IRS W8/9 Form”) to FibroGen.

 

7.3          If Subtenant defaults with respect to any provision of this
Sublease, including, but not limited to, the provisions relating to the payment
of Rent or other charges, FibroGen may use, apply or retain all or any part of
said deposit for the payment of Rent or other charges in default; or for the
payment of any other amount which FibroGen may spend or become obligated to
spend by reason of Subtenant’s default.  If any portion of said deposit is so
used or applied, Subtenant shall, within ten (10) days after written demand
therefore, deposit cash with FibroGen in an amount sufficient to restore said
deposit to the full amount hereinabove stated, and Subtenant’s failure to do so
shall be a material breach of this Sublease.  If Subtenant fully and faithfully
performs every provision required by this Sublease, said deposit, or so much
thereof as has not theretofore been applied or credited by FibroGen shall be
returned to Subtenant (or, at FibroGen’s option, to the last assignee of
Subtenant’s interest hereunder) at the expiration of the term hereof.  The
making by Subtenant of such deposit, or the application thereof by FibroGen in
the manner hereinabove provided, shall not constitute nor be construed as a
limitation upon the exercise by FibroGen of any other rights or remedies
provided to FibroGen under the terms of this Sublease in the event of
Subtenant’s default.  In the event FibroGen sells or assigns FibroGen’s interest
in the 409 Building, FibroGen may assign said deposit to the purchaser of
FibroGen’s interest in the demised premises without liability to Subtenant. 
FibroGen’s obligations with respect to the deposit are those of a debtor and not
a trustee.  FibroGen may maintain the deposit separate and apart from FibroGen’s
general funds or can commingle the deposit with FibroGen’s general and other
funds.

 

8.             WARRANTY

 

8.1          FibroGen warrants that the Subleased Premises are non-toxic and
asbestos free to the best of its knowledge subject to the conditions set forth
in the Lease between the Master Lessor and FibroGen.

 

8.2          FibroGen further warrants that all laboratory space shall remain as
equipped at the date of signature of the Sublease with case-goods and hoods.  It
is expressly understood that equipment specifically owned and used by FibroGen
is not included hereunder.

 

5

--------------------------------------------------------------------------------


 

8.3          Except for the warranty provided in Paragraph 8.1 and 8.2 above,
the Subleased Premises and any cubicles, furniture, equipment, and fixtures
provided hereunder are provided on an “as-is” basis WITHOUT WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY
EXPRESS OR IMPLIED.

 

9.             USE

 

9.1          Subtenant shall use the Subleased Premises for the purpose of
laboratory research and development, and general office purposes consistent with
the requirements and limitations set forth in the Master Lease and for no other
purpose without the prior written consent of Master Lessor and FibroGen.  In no
case shall pets be allowed inside of the 409 Building.

 

9.2          Use of radioactive materials in the Subleased Premises is expressly
prohibited without FibroGen’s express written consent.

 

9.3          In addition to all duties required under this Sublease, it is
expressly understood that Subtenant shall be responsible for complying with the
provisions of the Master Lease (including Article 10 [Compliance with Laws and
Regulations] therein) incorporated herein by Section 15.1 relating to hazardous
materials.  In no event shall Subtenant cause the classification of the 409
Building to be changed from its present classification (Level B).

 

9.4          Subtenant shall comply with all applicable federal, state and local
regulations.  Subtenant shall additionally comply with as all applicable
policies and procedures of FibroGen, including but not limited to the FibroGen
Safety Program and the Injury and Illness Prevention Program (“IIPP”) appearing
in Exhibit C.  It is expressly understood that all chemical use by Subtenant
shall be in compliance with the Hazard Materials Identification System (HMIS)
appearing in Exhibit B.

 

9.5          Subtenant shall obtain FibroGen’s express written authorization
prior to using any gasses not listed below:

 

a)            CO2, CH4, Nitrogen, O2, Compressed Air, Liquid Nitrogen

 

9.6          Any breach of this Article 9, shall give FibroGen the right to
terminate this Sublease upon fifteen (15) days written notice for any breach
remaining uncured for a period of five (5) days from the date of FibroGen’s
initial written notice of Subtenant’s breach.

 

6

--------------------------------------------------------------------------------


 

10.          CONFIDENTIALITY

 

10.1        Each party hereto acknowledges that it shares space with the other
party and may come into contact with information in various forms (including
visual, oral, written, graphic, or electronic) that may be deemed to be
confidential and proprietary.

 

10.2        Each party hereto shall treat the Confidential Information of the
other as proprietary and confidential and hold it in strict trust and confidence
using at least the same degree of care as it uses to protect its own most highly
confidential information, but in no event, using less than a reasonable degree
of care.  The receiving party shall NOT:

 

a)                                     permit access to or disclose the
Confidential Information to any unauthorized third party;

 

b)                                     reverse engineer or reverse compile the
Confidential Information;

 

c)                                      make any commercial use of the
Confidential Information;

 

d)                                     use any Confidential Information to
support any patent application or related filing; or

 

e)                                      use Confidential Information for any
purpose or in any manner which would constitute a violation of any laws or
regulations, including without limitation the export control laws of the United
States.

 

10.3        Each party hereto shall advise its officers, employees, independent
contractors and business invitees who might have access to Confidential
Information of the confidential nature thereof.

 

10.4        The knowledge of Confidential Information by one party shall not
constitute any grant, option, or license to the other in any intellectual
property rights or interest in the Confidential Information now or hereinafter.

 

10.5        The parties hereto agree that for any violation of any provision of
this Section 10 (Confidentiality), the aggrieved party shall be entitled, in
addition to any other remedies it may have and without the need to post a bond,
to specific performance, injunctions or other appropriate remedies it may have
for any such violation by the non-aggrieved party.

 

11.          CONDITION OF SUBLEASED PREMISES; SURRENDER.

 

11.1        Subtenant shall accept the Subleased Premises in their “as is”
condition.

 

11.2        FibroGen shall deliver the Premises to Subtenant clean and free of
debris on the Sublease Commencement Date and FibroGen further warrants to
Subtenant that the plumbing, lighting, air conditioning, and heating systems, in
the Premises shall be in good operating condition on the Sublease Commencement
Date.  If this warranty has been

 

7

--------------------------------------------------------------------------------


 

violated, then FibroGen shall, after receipt of written notice from Subtenant
setting forth with specificity the nature of the violation, promptly, at
FibroGen’s sole cost, rectify such violation.  Subtenant’s failure to give such
written notice to FibroGen within thirty (30) days after the Sublease
Commencement Date shall cause the conclusive presumption that FibroGen has
complied with all of FibroGen’s obligations hereunder.

 

11.3        Except as otherwise provided in this Sublease, Subtenant hereby
accepts the Premises in the condition existing as of the Sublease Commencement
Date or the date that Subtenant takes possession of the Premises, whichever is
earlier, subject to all applicable zoning, municipal, county and state laws,
ordinances and regulations governing and regulating the use of the Premises, and
any covenants or restrictions of record, and accepts this Sublease subject
thereto and to all matters disclosed thereby and by any exhibits attached
hereto.  Subtenant acknowledges that neither FibroGen nor any agent of FibroGen
has made any representation or warranty as to the present or future suitability
of the Premises for the conduct of Subtenant’s business.

 

11.4        Within ten (10) days of the Sublease Commencement Date of this
Sublease, Subtenant shall provide FibroGen with a list (“Damage List”) of any
defects or damage present in the Subleased Premises, and on the cubicles,
furniture, equipment, or fixtures as reasonably observable by Subtenant. 
FibroGen shall have ten (10) business days to object to any defects or damage
present on the Damage List.  After the ten day period after Sublease
Commencement Date, Subtenant shall be precluded from claiming any defect or
damage was present in the Subleased Premises or on the furniture or cubicles if
such defect or damage was not present on the Damage List prior to the Sublease
Commencement Date.

 

11.5        Upon the expiration or termination date of this Sublease pursuant to
Article 3.2, Subtenant shall surrender to FibroGen the Subleased Premises and
any and all cubicles, furniture, equipment and fixtures supplied by FibroGen in
the same condition and repair as received (ordinary wear and tear, damage, and
casualty that Subtenant under the Master Lease has no obligation to restore or
repair excepted), broom-clean, and otherwise in the condition required by the
Master Lease and shall repair any damage to the Subleased Premises occasioned by
the removal of Subtenant’s fixtures, furnishings, and equipment.

 

11.6        Upon surrender of the Subleased Premises, Subtenant shall warrant
that the Subleased Premises are non-toxic and asbestos-free to the best of its
knowledge to the extent they were at the time Subtenant took occupancy.

 

12.          SUBORDINATION.

 

12.1        This Sublease is subject and subordinate to the Master Lease.

 

8

--------------------------------------------------------------------------------


 

13.          INDEMNIFICATION.

 

13.1        FibroGen shall indemnify, defend and hold harmless Subtenant, its
officers, partners, agents, and employees from and against any claims, damages,
costs, expenses, or liabilities (collectively “Claims”) arising out of or in any
way connected with this Sublease including, without limitation, Claims for loss
or damage to any property, or for death or injury to any person or persons, but
only in proportion to and to the extent that such Claims arise from the
negligent or wrongful acts or omissions of FibroGen, its officers, agents, or
employees.

 

13.2        Subtenant shall indemnify, defend and hold harmless FibroGen, its
officers, agents, and employees from and against any Claims arising out of or in
any way connected with this Sublease including, without limitation, Claims for
loss or damage to any property or for death or injury to any person or persons,
but only in proportion to and to the extent that such Claims arise from the
negligent or wrongful acts or omissions of Subtenant, its officers, partners,
agents, or employees.

 

13.3        Subtenant shall further indemnify FibroGen and the Master Lessor as
provided in Subparagraph 14.4 of the Master Lease.  The provisions that
Subparagraph are hereby incorporated herein by reference subject to the
following understandings:

 

a)                                     The term “Tenant” as used in Subparagraph
14.4 of the Master Lease shall refer to Subtenant.

 

b)                                     The term “Landlord” as used in
Subparagraph 14.4 of the Master Lease shall refer to both FibroGen and the
Master Lessor.

 

13.4        Intellectual Property Rights Indemnification.  Subtenant
acknowledges the shared nature of the 409 Building and the fact that various
business entities and FibroGen’s agents and employees may occupy portions of the
409 Building during the term of this Sublease.  It is expressly understood that
FibroGen can not guarantee Subtenant’s privacy and protect its trade secrets
within the 409 Building.  With respect to any and all claims arising out of or
connected to a breach of Subtenant’s privacy and protection of its trade secrets
associated with Subtenant’s intellectual property rights, Subtenant hereby
agrees to indemnify and hold FibroGen harmless against said claims.

 

14.          INSURANCE.

 

14.1        Subtenant, at its sole cost and expense, shall insure its activities
in connection with this Sublease and obtain, keep in force and maintain
insurance as follows:

 

a)            Commercial Form General Liability Insurance (contractual liability
included) with minimum limits as follows:

 

i)                                         Each Occurrence $ 1,000,000

 

9

--------------------------------------------------------------------------------


 

ii)                                      Products/Completed Operations Aggregate
$ N/A

 

iii)                                   Personal and Advertising Injury
$ 1,000,000

 

iv)                                  General Aggregate $ 2,000,000

 

If the above insurance is written on a claims-made form, it shall continue for
three (3) years following termination of this Sublease.  The insurance shall
have a retroactive date of placement prior to or coinciding with the Sublease
Commencement Date.

 

b)                                     Business Automobile Liability Insurance
for owned, scheduled, non-owned, or hired automobiles with a combined single
limit of not less than one million dollars ($ 1,000,000) per occurrence.

 

c)                                      Property, Fire and Extended Coverage
Insurance in an amount sufficient to reimburse Subtenant for all of its
equipment, trade fixtures, inventory, fixtures and other personal property
located on or in the Premises including Subleasehold improvements hereinafter
constructed or installed.

 

d)                                     Workers’ Compensation as required by
California law.

 

e)                                      Such other insurance in such amounts
which from time to time may be reasonably required by the mutual consent of
Subtenant and FibroGen against other insurable risks relating to performance.

 

14.2        The coverages referred to under 14.1a) and 14.1b) above shall
include FibroGen  as an additional insured.  Such a provision shall apply only
in proportion to and to the extent of the negligent acts or omissions of
Subtenant, its officers, partners, agents, and employees.

 

14.3        Subtenant, upon the execution of this Sublease, shall furnish
FibroGen with certificates of insurance evidencing compliance with all
requirements.  Certificates shall provide for thirty (30) days (ten [10] days
for non-payment of premium) advance written notice to FibroGen of any material
modification, change or cancellation of any of the above insurance coverages.

 

14.4        The coverages required herein shall not limit the liability of
Subtenant.

 

14.5        Waivers of Subrogation.  Notwithstanding the provisions of
Article 13, Subtenant hereby waives any right of recovery against FibroGen due
to loss of or damage to the property of Subtenant when such loss of or damage to
property arises out of the acts of God or any of the property perils included in
the classification of fire, extended perils (“all risk” as such term is used in
the insurance industry) whether or not such perils have been insured,
self-insured or non-insured.

 

14.6        Exemption of FibroGen from Liability.  Notwithstanding the terms of
Article 13, Subtenant hereby agrees that FibroGen shall not be liable for injury
to Subtenant’s

 

10

--------------------------------------------------------------------------------


 

business or any loss of income therefrom or for damage to the goods, wares,
merchandise or other property of Subtenant, Subtenant’s employees, invitees,
customers, or any other person in or about the Premises, nor shall FibroGen be
liable for injury to the person of Subtenant, Subtenant’s employees, agents or
contractors, as a result of any condition of the Premises or the 409 Building,
whether such damage or injury is caused by or results from fire, steam,
electricity, gas, water or rain, or from the breakage, leakage, obstruction or
other defects of pipes, sprinklers, wires, appliances, plumbing, air
conditioning or lighting fixtures, or from any other cause in or about the
Premises, whether the said damage or injury results from conditions arising in
the Premises or in other portions of the 409 Building, or from other sources or
places and regardless of whether the cause of such damage or injury or the means
of repairing the same is inaccessible to Subtenant.  FibroGen shall not be
liable for any damages arising from any act or neglect of any other Subtenant,
if any, of the 409 Building.

 

15.          MASTER LEASE

 

15.1        Except for:

 

·                  Paragraph 14.4 of the Master Lease that is incorporated by
reference hereinabove;

 

·                  the following Paragraphs of the Master Lease (which are not
incorporated into this Sublease): 1.12, 1.15, 2.6, 3.1, 3.4, 11.1, 13.3, 13.4,
23.1, 24.1(d), 27.1, 35.2, 35.24(a), and 35.24(b); and

 

·                  the following Articles of the Master Lease (which are not
incorporated into this Sublease): 4, 5, 8, 12, 15, 16, 18, 19, 21, 33, and 34;

 

and to the extent not otherwise inconsistent with the agreements and
understandings expressed in this Sublease or applicable only to the original
parties to the Master Lease, the provisions of the Master Lease are hereby
incorporated herein by reference subject to the following understandings:

 

a)                                     Subtenant shall pay any real estate
taxes, personal property taxes, and property insurance on its alterations, trade
fixtures, and personal property that are not included in the Rent.

 

b)                                     The term “Tenant” as used therein shall
refer to Subtenant.

 

c)                                      The term “Landlord” as used therein
shall refer to FibroGen.

 

d)                                     FibroGen shall not be obligated to
exercise any options provided in the Master Lease.

 

e)                                      All of Master Lessor’s rights under the
Master Lease shall inure to the benefit of FibroGen as well as to Master Lessor.

 

11

--------------------------------------------------------------------------------


 

15.2        Each party hereto, respectively, shall perform and comply with the
provisions of the Master Lease relating to Master Lessor’s and Subtenant’s
obligations.  Subtenant hereby assumes and agrees to perform all of the
obligations of Subtenant under the Master Lease accruing or arising during the
term of this Sublease in the manner and within the time required under the
Master Lease provided, however, the obligation of Subtenant hereunder shall be
interpreted to apply only to the extent to which the obligations of Subtenant
under the Master Lease are applicable or allocable to the Subleased Premises. 
Subtenant further covenants that Subtenant will neither commit nor permit to be
committed by any third party, any act or omission which would violate any term
or condition of the Master Lease, or be the cause for termination of the Master
Lease by Master Lessor.  In any case where Master Lessor has the right to
declare a default under the Master Lease, said right shall inure to the benefit
of FibroGen.

 

15.3        FibroGen shall have all of the rights and remedies afforded Master
Lessor under the Master Lease.  In addition to exercising any other rights or
remedies afforded to the Master Lessor under the Master Lease, FibroGen shall
have the right (but not the obligation) to:

 

a)                                     cure any such breach or default by
Subtenant, with Subtenant to be obligated to reimburse FibroGen immediately upon
demand for all costs (including costs of settlements, defense, court costs and
attorneys’ fees) which FibroGen may incur in effecting the cure of such breach
or default;

 

b)                                     reenter and retake possession of the
Subleased Premises and immediately terminate this Sublease and Subtenant’s
interest in the Subleased Premises; and

 

c)                                      have any and all rights and remedies now
or hereafter afforded a landlord under applicable law, including but not limited
to: (A) all of the remedies afforded under Section 1951.2 of the California
Civil Code (or any successor statute or similar applicable statute),
specifically including Subsection (a)(3) thereof with respect to recovering the
worth at the time of award of the amount by which the unpaid Rent for the
balance of the term of this Sublease after the time of award exceeds the amount
of such rental loss that Subtenant proves could be reasonably avoided, and in
respect to this paragraph, it is expressly agreed that an interest rate of ten
percent (10%) per annum is to be used in computing the “worth at the time of
award” with respect to the damages recoverable under Subsections (a)(1) and
(a)(2) thereof, and (B) notwithstanding any abandonment of the Subleased
Premises by Subtenant, the remedy afforded under Section 1951.4 of the
California Civil Code (or any successor statute or similar applicable statute)
of continuing the Sublease in effect and recovering from Subtenant, the Rent and
other amounts payable hereunder as they become due under this Sublease.

 

15.4        Subtenant and FibroGen each represent and warrant that they have
read and are familiar with the terms and conditions of the Master Lease.

 

12

--------------------------------------------------------------------------------

 

16.          ALTERATIONS AND REPAIRS

 

16.1        Subtenant shall make no alterations to the Premises without the
prior written authorization of FibroGen.

 

17.          ASSIGNMENT AND FURTHER SUBLETTING

 

17.1        Subject to Master Lessor and FibroGen’s express written consent,
Subtenant shall have the right to assign all or any portion of its interest
under this Sublease or sublet all or any portion of the Subleased Premises to
any third party, parent, subsidiary or affiliate of Subtenant; any party which
results from any merger or consolidation of Subtenant; or any party which
acquires all or substantially all the assets or stock of Subtenant.

 

17.2        Other than expressly permitted in Paragraph 17.1 above, Subtenant
shall have no right to allow any other party to sublease, assign, or otherwise
use the facilities referenced hereunder for any purpose without FibroGen’s
express written authorization.

 

18.          BROKERS

 

18.1        FibroGen and Subtenant each represents and warrants to the other
that it has not engaged any broker, finder or other person who would be entitled
to any commission or fees in respect of the negotiation, execution or delivery
of this Sublease and shall indemnify and hold harmless the other against any
loss, cost, liability or expense incurred by the indemnified party as a result
of any claim asserted by any such broker, finder or other person on the basis of
any arrangements or agreements made or alleged to have been made by or on behalf
of indemnifying party.

 

19.          SIGNS

 

19.1        FibroGen shall add Subtenant’s name to a placard located on in the
reception area of the main lobby.  Aside from the foregoing, Subtenant shall not
have any other signs on the Subleased Premises or the 409 Building other than
signs within the Subleased Premises for Subtenant’s internal use and
convenience.

 

20.          NOTICE

 

20.1        Any notices or demands to be given pursuant to the Master Lease or
this Sublease shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, with all postage and
fees prepaid, to FibroGen or Subtenant, respectively, at the following
addresses, or at such other address as such party shall designate by written
notice to the other party.  Such addresses are:

 

13

--------------------------------------------------------------------------------


 

FibroGen:

FibroGen, Inc.

 

409 Illinois St.

 

San Francisco, CA 94158

 

Attention: CFO

 

Subtenant:

Silver Creek

 

409 Illinois St.

 

San Francisco, CA 94158

 

Attention: President

 

Personal delivery may be accomplished by means of commercial “overnight” or
“express” delivery services providing for written record or delivery, or
otherwise.  Such notices shall be deemed to have been received and to be
effective for all purposes upon receipt or refusal to accept delivery at such
address as indicated on the return receipt or other record of delivery, or (if
earlier) on the second business day after being mailed in accordance with the
requirements of this paragraph.

 

21.          SEVERABILITY

 

21.1        The invalidity of any provision of this Sublease as determined by a
court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.

 

22.          ENTIRE AGREEMENT

 

22.1        Attached hereto and incorporated herein are Exhibits A, B, C, and D
which constitute part of this Sublease.

 

22.2        There are no oral agreements or understandings between the parties
hereto affecting this Sublease.  This Sublease cannot be changed or terminated
orally but only by an agreement in writing signed by the party against whom
enforcement or any waiver, change, modification or discharge is sought.

 

23.          WAIVER

 

23.1        No waiver by FibroGen of any provision hereof shall be deemed a
waiver of any other provision hereof or of any subsequent breach by Subtenant of
the same or any other provision.  FibroGen’s consent to, or approval of, any act
shall not be deemed to render unnecessary the obtaining of FibroGen’s consent to
or approval of any subsequent act by Subtenant.  The acceptance of rent
hereunder by FibroGen shall not be a waiver of any preceding breach by Subtenant
of any provision hereof, other than the failure of

 

14

--------------------------------------------------------------------------------


 

Subtenant to pay the particular rent so accepted, regardless of FibroGen’s
knowledge of such preceding breach at the time of acceptance of such rent.

 

24.          HOLDING OVER

 

24.1        If Subtenant, with FibroGen’s consent, remains in possession of the
Premises or any part thereof after the expiration of the term hereof, such
occupancy shall be a tenancy from month to month upon all the provisions of this
Sublease pertaining to the obligations of Subtenant, with the exception of rent
which shall be at one hundred twenty-five percent (125%) of the then current
rent, but all options and rights of first refusal, if any, granted upon the
terms of this Sublease shall be deemed terminated and be of no further effect
during said month to month tenancy.

 

25.          BINDING EFFECT; CHOICE OF LAW

 

25.1        Subject to any provisions hereof restricting assignment or
subletting by Subtenant, this Sublease shall bind the parties, their personal
representatives, successors and assigns.  This Sublease shall be governed by the
laws of the State of California, and any legal dispute arising hereunder shall
be adjudicated in a court of law located in San Francisco, California.

 

26.          FIBROGEN ACCESS

 

26.1        FibroGen and FibroGen’s agents shall have the right to enter the
Premises at reasonable times, for the purpose of making alterations, repairs,
improvements or additions to the Premises or to the Building as FibroGen may
deem necessary or desirable.  FibroGen and FibroGen’s agents shall provide
Subtenant with one (1) regular business day notice prior to entry of the
Premises for the purpose of inspecting the same, showing the same to prospective
purchasers, lenders, or lessees.  Any entry by FibroGen and FibroGen’s agents
shall not impair Subtenant’s operations more than reasonably necessary, and
shall comply with Subtenant’s reasonable security measures.  Except in case of
an emergency, FibroGen shall not enter the Premises (except for the performance
of regular janitorial service) unless accompanied by a representative of
Subtenant.

 

27.          SECURITY

 

27.1        Subtenant assumes all responsibility for the protection of
Subtenant, its agents and invitees from acts of third parties.  FibroGen shall
provide Subtenant with keys to the Premises, Building and the Incubator Lab at
FibroGen’s cost and expense.

 

15

--------------------------------------------------------------------------------


 

28.          NON-SOLICITATION

 

28.1        During the Term of this Sublease and for a period of six (6) months
following the termination or expiration thereof, neither party hereto shall
directly or indirectly induce or solicit any employee of the other party to
leave their employment.

 

IN WITNESS WHEREOF, the parties hereto have executed this Sublease effective as
of the day and year first above written.

 

 

FIBROGEN, INC.

 

 

 

JENNIFER KAJISA

 

Name

 

 

 

/s/ Jennifer S. Kajisa

 

Signature

 

 

 

SENIOR MANAGER, FINANCIAL REPORTING

 

Title

 

 

 

8/12/10

 

Date

 

 

 

 

 

SILVER CREEK

 

 

 

ULRIK NIELSEN

 

Name

 

 

 

/s/ Ulrik Nielsen

 

Signature

 

 

 

PRESIDENT

 

Title

 

 

 

8/20/10

 

Date

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A – SERVICES AND OTHER PROVISIONS

 

Service Charges

 

for

 

Premises Located at

 

409 Illinois Street, San Francisco, California 94158

 

--------------------------------------------------------------------------------


 

Silver Creek - Service Charges for
409 Illinois Street, San Francisco, CA 94158

 

Mail/Receiving/Receptionist Support

 

N/A Included in rent

 

 

 

Security Guard Services

 

N/A

Included in Rent

 

 

 

Security
Cost/Security Card

 

 

Initial 5 no charge

$25 each thereafter

 

 

 

Telecommunications/Data Support
Infrastructure Charge

 

 

$70/month

 

 

 

Cost/month/phone

 

$10.33 each + monthly

Usage charges

 

 

 

Installation charges (phone & voicemail)

 

$150 (one-time charge)

 

 

 

Custom IT Services (pay as you go)

 

 

a. Helpdesk

 

$60/hour

b. Network Configuration

 

$120/hour

c. Server set-up

 

$150/hour

d. Secure wireless network

 

 

– Wireless internet only

 

$70/month flat rate

– Wireless internet plus internal network access

 

$70/month, plus a $480

one-time set up fee

e. Secure Remote Access (via Cisco VPN software)

 

$70/month/user account

Plus $480 one-time set up fee

f. Data Center Rack Space (1U = 1.75 inches of vertical rack space)

 

$120/1U/month, plus $240

one-time set up fee

*Any additional data drops or outlets beyond what is provided shall be charged
separately

 

 

 

 

TBD

 

 

 

 

 

$/Run

Glasswash/Autoclave

Total Cost/run-glasswash/dryer

 

$40.00

 

 

 

Autoclave

Glasswash/dryer and autoclave

 

$40.00

$60.00

 

 

 

Parking

Parking charge per day/ per vehicle

*Can be included as a corporate cost or paid directly by employees

 

 

$24/day or $235/month

 

 

 

FibroGym - Workout Room (located on the 1st Floor)

 

$10/person/month

 

 

 

Conference Room
With exception of conference rooms to be shared by all micro companies, charges
for use
of major conference rooms, will be based on length of time needed

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B – HMIS

 

Fire Code Permit Amounts

 

For

 

Hazardous Materials

 

As allowed on Each Floor of the

 

409 Building

 

--------------------------------------------------------------------------------


 

EXHIBIT C – THE INJURY AND ILLNESS PREVENTION PROGRAM

 

The

 

Injury and Illness

 

Prevention Program

 

September 2008

 

--------------------------------------------------------------------------------


 

EXHIBIT D – MASTER LEASE (REDACTED)

 

Redacted copy of

 

The Lease Agreement

 

Between

 

Master Lessor

 

And

 

FibroGen

 

September 22, 2006

 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 1 TO SUBLEASE

 

THIS AMENDMENT NO. 1 (the “First Amendment”) is effective as of February 1, 2011
(the “First Amendment Effective Date”) by and between Silver Creek
Pharmaceuticals (“Subtenant”) and FibroGen, Inc. (“FibroGen”).  This First
Amendment amends the Sublease entered into by and between Subtenant and FibroGen
on August 6, 2010 (the “Sublease”).  Subtenant and FibroGen shall be referred to
individually herein as a “Party”, and collectively as, the “Parties”.  The
Sublease and this First Amendment are collectively, “the Agreement”.

 

WHEREAS, Subtenant wishes to occupy an additional 510 square foot portion of
laboratory space of the 409 Illinois Building to the space Subtenant is
currently subletting from FibroGen.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

(1)         Unless otherwise defined herein, all capitalized terms and phrases
used in this First Amendment shall have the meaning ascribed to them in the
Sublease.

 

(2)         Section 2.1 of the Sublease is hereby deleted in its entirety and
replaced with the following:

 

2.1          Conditioned upon receipt of Master Lessor’s written consent,
FibroGen hereby subleases to Subtenant and Subtenant hereby takes from FibroGen
certain real property as described below (the “Subleased Premises”) comprising
approximately total grossed-up footprint equaling one thousand two hundred and
sixty-six (1271) square feet as follows

 

(a)         In Laboratory Area #5002 (equaling to: five hundred and ten (510)
square feet);

 

(b)         In the Laboratory Area #5115; Office Area #5202 and Open Area #5221
(equaling to: seven hundred and fifty-six (761) square feet); and

 

(c)          The Sublease Premises may be increased upon the mutual agreement of
the Parties hereto in the form of a signed amendment to this Sublease.  However,
it is expressly understood that neither Party hereto is obligated to enter into
such an amendment.

 

(3)         Section 4.1 of the Sublease is hereby amended with the following:

 

4.1          Subtenant shall pay a monthly rent (“Rent”) to FibroGen for the
Subleased Premises according to the following Schedule

 

 

Months

 

Rent/Sq.Ft./Mo.

 

Total Sq. Ft.

 

Amount/Mo.

 

 

September 2010 – January 2011

 

$

6.80

 

761

 

$

5,174.80

 

 

February 2011 – September 2011

 

$

6.80

 

1271

 

$

8,642.80

 

 

(4)         This First Amendment, together with the Sublease, contains the
entire understanding of the Parties with respect to the subject matter hereof. 
Except as otherwise provided herein, the Sublease has not been modified or
amended and remains in full force and effect.  All express or implied agreements
and understandings, either oral or written, heretofore made with respect to
subject matter herein are expressly superseded in this First Amendment.

 

--------------------------------------------------------------------------------


 

(5)         This First Amendment may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument.  Counterparts may be signed and delivered by facsimile
and/or via portable document format (pdf), each of which shall be binding when
sent.

 

IN WITNESS WHEREOF, the Parties have executed this First Amendment to the
Sublease as of the First Amendment Effective Date.

 

FIBROGEN, INC.

SILVER CREEK PHARMACEUTICALS

 

 

By:

/s/ Pat Cotroneo

 

By:

/s/ Ulrik Nielsen

 

 

 

 

 

Name:

PAT COTRONEO

 

Name:

ULRIK NIELSEN

 

 

 

 

 

Title:

CFO

 

Title:

CEO

 

 

 

 

 

Date:

1/20/2011

 

Date:

1/19/11

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 2 TO SUBLEASE

 

THIS AMENDMENT NO. 2 (the “Second Amendment”) is effective as of May 1, 2011
(the “Second Amendment Effective Date”) by and between Silver Creek
Pharmaceuticals (“Subtenant”) and FibroGen, Inc. (“FibroGen”).  This Second
Amendment amends the Sublease entered into by and between Subtenant and FibroGen
on August 6, 2010 (the “Sublease”), as amended pursuant to the First Amendment
on February 1, 2011 (the “Prior Amendment”).  Subtenant and FibroGen shall be
referred to individually herein as a “Party”, and collectively as, the
“Parties”.

 

WHEREAS, Subtenant wishes to occupy an additional 83 square foot portion of open
office space of the 409 Illinois Building to the space Subtenant is currently
subletting from FibroGen.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

(1)         Unless otherwise defined herein, all capitalized terms and phrases
used in this Second Amendment shall have the meaning ascribed to them in the
Sublease as amended by the Prior Amendment.

 

(2)         Section 2.1 of the Sublease is hereby deleted in its entirety and
replaced with the following:

 

2.1          Conditioned upon receipt of Master Lessor’s written consent,
FibroGen hereby subleases to Subtenant and Subtenant hereby takes from FibroGen
certain real property as described below (the “Subleased Premises”) comprising
approximately total grossed-up footprint equaling one thousand three hundred and
fifty-four (1354) square feet as follows

 

a)             In Laboratory Area #5002 (equaling to: five hundred and ten (510)
square feet);

 

b)             In the Laboratory Area #5115; Office Area #5202 and Open Area
#5221 (equaling to: eight hundred and forty-four (844) square feet); and

 

c)              The Sublease Premises may be increased upon the mutual agreement
of the Parties hereto in the form of a signed amendment to this Sublease. 
However, it is expressly understood that neither Party hereto is obligated to
enter into such an amendment.

 

(3)         Section 4.1 of the Sublease is hereby amended with the following:

 

4.1          Subtenant shall pay a monthly rent (“Rent”) to FibroGen for the
Subleased Premises according to the following Schedule

 

 

Months

 

Rent/Sq.Ft./Mo.

 

Total Sq. Ft

 

Amount/Mo.

 

 

September 1, 2010 – January 31, 2011

 

$

6.80

 

761

 

$

5,174.80

 

 

February 1, 2011 – April 30, 2011

 

$

6.80

 

1271

 

$

8,642.80

 

 

May 1, 2011 – August 31, 2011

 

$

6.80

 

1354

 

$

9,207.20

 

 

--------------------------------------------------------------------------------


 

(4)         This Second Amendment, together with the Sublease as amended by the
Prior Amendment, contains the entire understanding of the Parties with respect
to the subject matter hereof.  Except as otherwise provided herein and in the
Prior Amendment, the Sublease has not been modified or amended and remains in
full force and effect.  All express or implied agreements and understandings
that conflict with the terms of this Second Amendment, either oral or written,
heretofore made with respect to subject matter herein are expressly superseded
by this Second Amendment.

 

(5)         This Second Amendment may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument.  Counterparts may be signed and delivered by facsimile
and/or via portable document format (pdf), each of which shall be binding when
sent.

 

IN WITNESS WHEREOF, the Parties have executed this Second Amendment to the
Sublease as of the Second Amendment Effective Date.

 

FIBROGEN, INC.

SILVER CREEK PHARMACEUTICALS

 

 

By:

/s/ Pat Cotroneo

 

By:

/s/ Ulrik Nielsen

 

 

 

 

 

Name:

Pat Cotroneo

 

Name:

Ulrik Nielsen

 

 

 

 

 

Title:

CFO

 

Title:

President and CEO

 

 

 

 

 

Date:

5/4/2011

 

Date:

5/3/11

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 3 TO SUBLEASE

 

THIS AMENDMENT NO. 3 (the “Third Amendment”) is effective as of June 15, 2011
(the “Third Amendment Effective Date”) by and between Silver Creek
Pharmaceuticals (“Subtenant”) and FibroGen, Inc. (“FibroGen”).  This Third
Amendment amends the Sublease entered into by and between Subtenant and FibroGen
on August 6, 2010 (the “Sublease”), as amended pursuant to the First Amendment
on February 1, 2011 and the Second Amendment on May 1, 2011 (the “Prior
Amendments”).  Subtenant and FibroGen shall be referred to individually herein
as a “Party”, and collectively as, the “Parties”.

 

WHEREAS, Subtenant wishes to occupy an additional 348.33 square foot portion of
the vivarium of the 409 Illinois Building to the space Subtenant is currently
subletting from FibroGen and

 

WHEREAS, Subtenant agrees to pay an additional monthly rent and charges for
IACUC review relating to the vivarium space as indicated in the attached
Exhibit E hereto.

 

Now, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

(1)         Unless otherwise defined herein, all capitalized terms and phrases
used in this Third Amendment shall have the meaning ascribed to them in the
Sublease as amended by the Prior Amendments.

 

(2)         Section 2.1 of the Sublease is hereby deleted in its entirety and
replaced with the following:

 

2.1          Conditioned upon receipt of Master Lessor’s written consent,
FibroGen hereby subleases to Subtenant and Subtenant hereby takes from FibroGen
certain real property as described below (the “Subleased Premises”) comprising
approximately total grossed-up footprint equaling one thousand seven hundred and
thirty-eight point thirty-three (1738.33) square feet as follows:

 

a)             In Vivarium Area #2010, #2012, #2014, #2016, #2018 and #2024

(equaling to three hundred forty-eight point thirty-three (348.33) square feet)

 

b)             In Laboratory Area #5002 (equaling to: five hundred and ten (510)
square feet);

 

c)              In the Laboratory Area #5115; Office Area #5202 and Open Area
#5221 (equaling to: eight hundred and forty-four (844) square feet); and

 

1

--------------------------------------------------------------------------------


 

d)             The Sublease Premises may be increased upon the mutual agreement
of the Parties hereto in the form of a signed amendment to this Sublease. 
However, it is expressly understood that neither Party hereto is obligated to
enter into such an amendment.

 

(3)         Section 4.1 of the Sublease is hereby amended with the following:

 

4.1          Subtenant shall pay a monthly rent (“Rent”)  to FibroGen for the
Subleased Premises according to the following Schedule:

 

 

Months

 

Rent/Sq.Ft./Mo

 

Total Sq. Ft.

 

Amount/Mo.

 

 

September 1, 2010 – January 31, 2011

 

$6.80

 

761.00

 

$5,174.80

 

 

February 1, 2011 – April 30, 2011

 

S6.80

 

1271.00

 

$8,642.80

 

 

May 1, 2011 – June 14, 2011

 

$6.80

 

1354.00

 

$9,207.20

 

 

June 15, 2011 – August 31, 2011

 

$6.50/vivarium

 

348.33

 

$2,264.15

 

 

(lab/office/vivarium)

 

$6.80/office/lab

 

1354.00

 

$9,207.20

 

 

 

 

 

 

Total Sq. Ft.
1738.33

 

Total Amt./Mo.
$11,471.35

 

 

(4)         A new Section 3.7 is hereby added to the Sublease as follows:

 

3.7          FibroGen may terminate Subtenant’s right to use the vivarium area
specified in Section 2.1 a) above at any time by giving five business (5) days’
written notice if Subtenant misuses the vivarium area in FibroGen’s sole
discretion.  A misuse shall include, but not be limited to, any failure to meet
the requirements of IACUC, or any other state or federal law, regulation, or
guideline.

 

(5)         Exhibit E entitled “Recap of Preclinical Facility Related Costs &
Labor-Revised 4/12/11” is attached hereto and hereby added to the Sublease.

 

(6)         A new Section 5.5 is hereby added to the Sublease as follows:

 

5.5          Fees. Expenses, and costs relating to the use of the vivarium and
charges for IACUC review which are listed in Exhibit E, shall be invoiced on the
fifteenth (15th) day of each month immediately following the provision of the
charges and shall be due and payable along with the next rent payment due after
receipt of the invoice for such charges.

 

(7)         This Third Amendment, together with the Sublease as amended by the
Prior Amendments, contains the entire understanding of the Parties with respect
to the subject matter hereof.  Except as otherwise provided herein and in the
Prior Amendments, the Sublease has not been modified or amended and remains in
full force and effect.  All express or implied agreements and understandings
that conflict

 

2

--------------------------------------------------------------------------------


 

with the terms of this Third Amendment, either oral or written, heretofore made
with respect to subject matter herein are expressly superseded by this Third
Amendment.

 

(8)         This Third Amendment may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument.  Counterparts may be signed and delivered by facsimile
and/or via portable document format (pdf), each of which shall be binding when
sent.

 

 

IN WITNESS WHEREOF, the Parties have executed this Third Amendment to the
Sublease as of the Third Amendment Effective Date.

 

FIBROGEN, INC.

SILVER CREEK PHARMACEUTICALS

 

 

By:

/s/ Pat Cotroneo

 

By:

/s/ Ulrik Nielsen

 

 

 

 

 

Name:

Pat Cotroneo

 

Name:

Ulrik Nielsen

 

 

 

 

 

Title:

CFO

 

Title:

CEO

 

 

 

 

 

Date:

5/26/11

 

Date:

5/26/11

 

3

--------------------------------------------------------------------------------


 

Exhibit E
Recap of Preclinical Facility Related Costs & Labor — Revised 4/12/11

 

I.                VIVARIUM Administration:

 

FTE SUPPORT per Microcompany

 

 

 

 

 

 

 

*ADMINISTRATION

 

 

 

(1) ASP Protocol, (1) Yearly Renewal, and up to (1) Amendment
(committee submission / PI notifications / records management)

 

 

 

(1) Animals Order
(review, enter requisition, obtain PO, place order w/vendor, email order
confirmations)

 

 

 

(1) Animal Receipt
(manage animal orders / health / animal census records, prepare animal ID cage
cards)

 

 

 

Order Food, Bedding, Disposable Supplies
(place orders w/vendors, receive / store / distribute)

 

 

 

Training Program
(coordinate training / procedure evaluations w/IACUC designated
trainers/qualifiers, training record management)

 

 

 

Compliance Oversight
(animal welfare / IACUC protocol / institutional policies / preclinical facility
policies / standard procedures / regulatory agencies monitoring and enforcement)

 

 

 

Occupational Health & Safety for Vivarium Users
(new user orientation & safely training, material documentation, updates,
records management)

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*Above is based on one (1) Protocol per year (including up to one (1) Amendment)
and 1 animal order per month

5 hours/company/month @ $100/hr à $500/company/month

 

4

--------------------------------------------------------------------------------


 

II.           HUSBANDRY Services:

 

 

FTE SUPPORT for 200 MICE

 

 

 

 

 

 

 

HUSBANDRY

 

 

 

Animal Receipt (pick-up from warehouse, disinfect shipping crates, uncrate
animals and distribute into prepared housing units, remove identifying labels
from crates, stack crates for disposal, sweep & disinfect receiving area, submit
receiving paperwork to office)

 

 

 

Cage Unit Set-Up (cages, fill cages w/bedding, cage lids, cage filter tops, cage
card holders, cage identification cards, enrichment objects/nesting
materials/snacks, rodent food, fill water bottles)

 

 

 

Cage Exchanges (load clean cage units onto cart and transport to animal holding
room and relocate animals from soiled cage units into clean prepared cage units)

 

 

 

Soiled Cage Unit Break-Down (load soiled cage units onto cart and transport from
animal holding room to dirty wash room, discard food, empty water bottles,
remove cage unit objects and sort into washer containers, discard soiled
bedding, empty soiled trash bins, sweep & disinfect dirty wash room)

 

 

 

Cage Washing (load cages into cage washer, cage washer operation, unload cages
from cage washer)

 

 

 

Animal Holding Room Racks and Floor Sanitation

 

 

 

Animal Holding Room Complete Sanitation

 

 

 

Animal Health Observations / Holding Room Environmental Control Documentation
(7 days/week, 365 days/yean assess animal health of general population &
document, assess health of post-op/post-procedural animals & document, check
food & water levels (supplement if necessary), document room temperature &
humidity, check temperature setting & water levels in water circulating heating
pads (supplement if necessary)

 

 

 

200 MICE (50 Cages)

 

 

 

30 hours/week @ $20/hr = $600/week = $2400/month à $800/company/month

 

5

--------------------------------------------------------------------------------


 

III.                                                  FOOD & BEDDING Estimates:

 

Monthly FOOD estimate for 200 mice:  ~3 bags/month @$27.50/bag à $82.50/month

 

Monthly BEDDING estimate for 200 mice:  ~6 bags/month @$11/bag à $66/month

 

Food & Bedding cost estimate for 200 mice  =  $148/month  à

$49.33/company/month

 

Monthly Costs without IACUC and /or Veterinary Services, per company:

 

 

 

$ 500.00 Administration

 

 

$800.00 Husbandry Services

 

 

$ 49.33 Food and Bedding

 

 

Total:

$1,349.33 per month per sub-tenant

 

 

(Does not include IACUC and /or Veterinary Services)

 

 

IV.                               FibroGen’s IACUC Committee  à  billed per
activity below:

 

·                  IACUC ASP Committee Review Process @ $1000/ASP protocol

(6 IACUC members @ $100/member x ~1.75 hours/member/ASP review)

·                  IACUC ASP Annual Renewal Committee Review Process @ $500/ASP

(6 IACUC members @ $100/member x ~.75 hours/member/ASP renewal)

·                  IACUC ASP AMENDMENT full Committee Review Process @
$200/Amendment

(6 IACUC members @ $100/member x ~.33 hours/member/ASP Amendment)

 

V.                                    Veterinary Services  à  billed per
services rendered below:

 

·                  Teleconference / Conference Calls @ $200/hr

·                  On-Site Training Services @ $200/hr

·                  Hands On Training

·                  Standard Procedure Qualification Evaluation

·                  Animal Health Evaluation / Treatments @ $200/hr

 

6

--------------------------------------------------------------------------------

 

AMENDMENT NO. 4 TO SUBLEASE

 

THIS AMENDMENT NO. 4 (the “Fourth Amendment”) is effective as of August 1, 2011
(the “Fourth Amendment Effective Date”) by and between FibroGen, Inc.
(“FibroGen”) and Silver Creek Pharmaceuticals (“Subtenant”).  This Fourth
Amendment amends the Sublease entered into by and between Subtenant and FibroGen
on August 6, 2010 (the “Sublease”), as amended pursuant to the First Amendment
on February 1, 2011, the Second Amendment on May 1, 2011 and the Third Amendment
on June 15, 2011 (collectively, the “Prior Amendments”).  Subtenant and FibroGen
shall be referred to individually herein as a “Party”, and collectively as, the
“Parties”.

 

WHEREAS, Subtenant wishes to continue subleasing certain designated office and
laboratory space from FibroGen in the 409 Illinois Building;

 

WHEREAS, Subtenant wishes to vacate 510 square feet in laboratory #502 and 307
square feet in laboratory #5115;

 

WHEREAS, Subtenant wishes to add 830 square feet for one half of laboratory
#4034/4036; and

 

WHEREAS, Monthly rent for laboratory and office space will be reduced from the
rate of $6.80 per square foot per month to the rate of $6.60 per square foot per
month.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

(1)         Unless otherwise defined herein, all capitalized terms and phrases
used in this Fourth Amendment shall have the meaning ascribed to them in the
Sublease as amended by Prior Amendments.

 

(2)         Section 2.1 of the Sublease is hereby deleted in its entirety and
replaced with the following:

 

“2.1        Conditioned upon receipt of Master Lessor’s written consent,
FibroGen hereby subleases to Subtenant and Subtenant hereby takes from FibroGen
certain real property as described below (the “Subleased Premises”) comprising
of approximately the total grossed-up footprint equaling one thousand seven
hundred and fifteen point thirty-three (1,715.33) square feet as follows:

 

a)             In Vivarium Area #2010, #2012, #2014, #2016, #2018 and #2024. 
Total grossed up area equals three hundred forty-eight point thirty-three
(348.33) square feet.

 

b)             Subtenant will add 1/2 of Laboratory #4034/#4036.  Total
grossed-up area equals eight hundred and thirty (830) square feet.

 

c)              Subtenant will vacate Laboratory Area #5002.  Total grossed-up
area equals five hundred and ten (510) square feet.

 

d)             Subtenant will vacate Laboratory Area #5115.  Total grossed up
area equals three hundred and seven (307) square feet.

 

e)              Office Area #5202 and Open Area #5221.  Total grossed-up area
equals five hundred and thirty seven (537) square feet.

 

--------------------------------------------------------------------------------


 

f)               The Sublease Premises may be increased upon the mutual
agreement of the Parties hereto in the form of a signed amendment to this
Sublease.  However, it is expressly understood that neither Party hereto is
obligated to enter into such an amendment.”

 

(3)         Section 3.2 of the Sublease is hereby deleted in its entirety and
replaced with the following:

 

“3.2        This Sublease will expire on:

 

a)             September 1, 2012 (“Expiration Date “)

 

b)             Subtenant shall have the option to extend term of lease for one
additional six (6) month term by giving thirty (30) days written notice no later
than thirty days from the Expiration Date stated in Section 3.2a “

 

(4)         Section 4.1 of the Sublease is hereby amended with the following:

 

“4.1        Subtenant shall pay a monthly rent (“Rent”) to FibroGenfor the
Subleased Premises according to the following schedule:

 

Months

 

Rent/Sq.Ft./Mo.

 

Total Sq. Ft.

 

Amount/Mo.

September 1, 2010-January 31, 2011 (Lab/Office)

 

$6.80

 

761.00

 

$5,174.80

February 1 ,2011 -April 30, 2011 (Lab/Office)

 

$6.80

 

1271.00

 

$8,642.80

May 1, 2011-June 14, 2011 (Lab/Office)

 

$6.80

 

1354.00

 

$9,207.20

June 15, 2011-July 31 ,2011 (Lab/Office/Vivarium)

 

$6.50/Vivarium $6.80/Office/Lab

 

348.33 1354.00 Total Sq. Ft. 1738.33

 

$2,264.15 $9,207.20 Total Amt./Mo. $11,471.35

August 1, 2011-August 7, 2011 (Lab/Office/Vivarium)

 

$6.50/Vivarium $6.80/Office/Lab

 

348.33 1354.00 Total Sq. Ft. 1715.33

 

$511.28 $2,079.00 Total Amt. $2,590.28

August 8, 2011-August 31, 2011* (Lab/Office/Vivarium)

 

$6.50/Vivarium $6.60/Office/Lab

 

348.33 1367.00 Total Sq. Ft. 1715.33

 

$1,752.87 $6,984.96 Total Amt. $8,737.83

September 1, 2011-September 1, 2012 (Lab/Office/Vivarium)

 

$6.50/Vivarium $6.60/Office/Lab

 

348.33 1367.00 Total Sq. Ft. 1715.33

 

$2,264.15 $9,022.20 Total Amt./Mo. $11,286.35

 

--------------------------------------------------------------------------------

*Note: Pro-Rated Rent Payment”

 

(5)         This Fourth Amendment, together with the Sublease as amended by the
Prior Amendments, contains the entire understanding of the Parties with respect
to the subject matter hereof. Except as otherwise provided herein and in the
Prior Amendments, the Sublease has not been modified or amended and remains in
full force and effect.  All express or implied agreements

 

--------------------------------------------------------------------------------


 

and understandings that conflict with the terms of this Fourth Amendment, either
oral or written, heretofore made with respect to subject matter herein are
expressly superseded by this Fourth Amendment.

 

(6)         This Fourth Amendment may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument.  Counterparts may be signed and delivered by facsimile
and/or via portable document format (pdf) (or similar format), each of which
shall be binding when sent.

 

IN WITNESS WHEREOF, the Parties have executed this Fourth Amendment to the
Sublease as of the Fourth Amendment Effective Date.

 

FIBROGEN, INC.

 

SILVER CREEK PHARMACEUTICALS

 

 

 

 

 

By:

/s/ Rod Fuhriman

 

By:

/s/ Ulrik Nielsen

 

 

 

 

 

Name:

Rod Fuhriman

 

Name:

Ulrik Nielsen

 

 

 

 

 

Title:

Controller

 

Title:

CEO

 

 

 

 

 

Date:

7/29/11

 

Date:

7/29/11

 

--------------------------------------------------------------------------------

 

 

AMENDMENT NO. 5 TO SUBLEASE

 

THIS AMENDMENT NO. 5 (the “Fifth Amendment”) is effective as of September 1,
2012 (the “Fifth Amendment Effective Date”) by and between SILVER CREEK
PHARMACEUTICALS (“Subtenant”) and FIBROGEN, INC. (“FibroGen”).  This Fifth
Amendment amends the Sublease entered into by and between Subtenant and FibroGen
on August 6, 2010 (the “Sublease”), as amended pursuant to the First Amendment
on February 1, 2011, the Second Amendment on May 1, 2011, the Third Amendment on
June 15, 2011 and the Fourth Amendment on August 1, 2011 (the “Prior
Amendments”).  Subtenant and FibroGen shall be referred to individually herein
as a “Party”, and collectively as, the “Parties”.

 

WHEREAS, Subtenant is presently subletting certain office and laboratory space;
and

 

WHEREAS, Subtenant wishes to continue to sublease certain designated office and
laboratory space from FibroGen in the 409 Building.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

(1)         Unless otherwise defined herein, all capitalized terms and phrases
used in this Fifth Amendment shall have the meaning ascribed to them in the
Sublease as amended by the Prior Amendments.

 

(2)         Section 3.2 of the Sublease is hereby deleted in its entirety and
replaced with the following:

 

“3.2 This Sublease will expire on:

 

a)             September 1, 2013 (“Expiration Date”)

 

b)             Subtenant shall have the option to extend term of lease for one
additional six (6) month term by giving thirty (30) days written notice no later
than thirty (30) days from the Expiration Date stated in Section 3.2a”

 

(3)         Section 4.1 of the Sublease is hereby amended with the following:

 

“4.1 Subtenant shall pay a monthly rent (“Rent”) to FibroGen for the Subleased
Premises according to the following Schedule:

 

Months

 

Rent/Sq.Ft./Mo.

 

Total Sq. Ft.

 

Amount/Mo.

 

 

 

 

 

 

 

 

 

September 1, 2010-January 31, 2011
(Lab/Office)

 

$6.80

 

761.00

 

$

5,174.80

 

 

 

 

 

 

 

 

 

February 1, 2011-April 30, 2011
(Lab/Office)

 

$6.80

 

1271.00

 

$

8642.80

 

 

 

 

 

 

 

 

 

May 1, 2011-June 14, 2011
(Lab/Office)

 

$6.80

 

1354.00

 

$

9,207.20

 

 

1

--------------------------------------------------------------------------------


 

 

 

$6.50/Vivarium

 

348.33

 

$

2,264.15

 

June 15, 2011-July 31, 2011

 

$6.80/Office/Lab

 

1354.00

 

$

9,207.20

 

(Lab/Office/Vivarium)

 

 

 

Total Sq. Ft.

 

Total Amt./Mo.

 

 

 

 

 

1738.33

 

$

11,471.35

 

 

 

 

 

 

 

 

 

 

 

$6.50/Vivarium

 

348.33

 

$

511.28

 

August 1, 2011-August 7, 2011

 

$6.80/Office/Lab

 

1354.00

 

$

2,079.00

 

(Lab/Office/Vivarium)

 

 

 

Total Sq. Ft.

 

Total Amt.

 

 

 

 

 

1715.33

 

$

2,590.28

 

 

 

 

 

 

 

 

 

 

 

$6.50/Vivarium

 

348.33

 

$

1,752.87

 

August 8, 2011-August 31, 2011*

 

$6.60/Office/Lab

 

1367.00

 

$

6,984.96

 

(Lab/Office/Vivarium)

 

 

 

Total Sq. Ft.

 

Total Amt.

 

 

 

 

 

1715.33

 

$

8,737.83

 

 

 

 

 

 

 

 

 

 

 

$6.50/Vivarium

 

348.33

 

$

2,264.15

 

September 1, 2011-September 1, 2013

 

$6.60/Office/Lab

 

1367.00

 

$

9,022.20

 

(Lab/Office/Vivarium)

 

 

 

Total Sq. Ft.

 

Total Amt./Mo.

 

 

 

 

 

1715.33

 

$

11,286.35

 

 

--------------------------------------------------------------------------------

*Note: Pro-Rated Rent Payment”

 

(4)         A new Section 4.4 is hereby added to the Sublease as follows, to
acknowledge the Parties’ understanding that FibroGen shall have the right to
increase rental rate at the time a Sublease is extended:

 

“4.4 In the event the Parties hereto agree to extend the Sublease pursuant to
Section 3.2 above, FibroGen has the right to change the rental rate (Rent/Sq.
Ft./Mo.), area (Total Sq. Ft.), location of the Premises, and Services provided
hereunder and related Service Charges as will be agreed to in an amendment to
the Sublease.”

 

(5)         Section 5.4 of the Sublease is hereby deleted in its entirety and
replaced, as follows to acknowledge the Parties’ understanding that FibroGen
shall have the right to review and amend Exhibit A on an annual basis:

 

“5.4 Exhibit A shall be reviewed on an annual basis and may also be amended to
include revised fees, new services, or remove existing services at any time upon
FibroGen’s thirty (30) days written notice to Subtenant.”

 

(6)         A new Section 7.4 is hereby added to the Sublease as follows, to
acknowledge the Parties’ understanding that Subtenant shall increase the
Security Deposit under the Sublease commensurate with the increase in the area
of the premises:

 

“7.4 In the event that the Parties hereto agree, by amendment, to alter the size
of the Premises, the security deposit described above shall be adjusted to
account for the change in size of the Premises and is due and payable on or
before the date of final signature of said amendment.”

 

(7)         Section 24.1 of the Sublease is hereby replaced in its entirety so
that the holdover charge is increased from 125% of the then-current Rent to 150%
of the then-current Rent:

 

2

--------------------------------------------------------------------------------


 

“24.1 If Subtenant, with FibroGen’s consent, remains in possession of the
Premises or any part thereof after the expiration of the term hereof, such
occupancy shall be a tenancy from month to month upon all the provisions of this
Sublease pertaining to the obligations of Subtenant, with the exception of rent
which shall be at one hundred and fifty percent (150%) of the then current rent,
but all options and rights of first refusal, if any, granted upon the terms of
this Sublease shall be deemed terminated and be of no further effect during said
month to month tenancy.”

 

(8)         This Fifth Amendment, together with the Sublease, as amended by the
Prior Amendments, contains the entire understanding of the Parties with respect
to the subject matter hereof.  Except as otherwise provided herein and in the
Prior Amendments, the Sublease has not been modified or amended and remains in
full force and effect.  All express or implied agreements and understandings
that conflict with the terms of this Fifth Amendment, either oral or written,
heretofore made with respect to subject matter herein are expressly superseded
by this Fifth Amendment.

 

(9)         This Fifth Amendment may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument.  Counterparts may be signed and delivered by facsimile
and/or via portable document format (pdf) (or similar format), each of which
shall be binding when sent.

 

IN WITNESS WHEREOF, the Parties have executed this Fifth Amendment to the
Sublease as of the Fifth Amendment Effective Date.

 

 

FIBROGEN, INC.

 

SILVER CREEK PHARMACEUTICALS

 

 

 

 

 

 

By:

/s/ Pat Cotroneo

 

By:

/s/ Ulrik Nielsen

 

 

 

 

 

Name:

Pat Cotroneo

 

Name:

Ulrik Nielsen

 

 

 

 

 

Title:

CFO

 

Title:

President and CEO

 

 

 

 

 

Date:

11/2/2012

 

Date:

10/26/12

 

3

--------------------------------------------------------------------------------

 
